Citation Nr: 0840903	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a nonservice-connected burial and funeral 
allowance.

2.  Entitlement to a burial plot or interment allowance.


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from February 1943 to December 1944.  The veteran died in 
February 2001.  The appellant is the son of the veteran.  He 
seeks reimbursement for the veteran's burial expenses, 
including funeral allowance, burial plot, and interment 
allowance.

The issues on appeal were originally before the Board in 
January 2004 when they were remanded for additional 
evidentiary development.  The issues on appeal were again 
before the Board in February 2006 when the claims were 
denied.  The appellant appealed the Board's February 2006 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  By Order dated in September 2007, 
the Court remanded the issues back to the Board for 
compliance with instructions included in a Joint Motion for 
Remand ("Joint Motion").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant seeks the payment of VA burial benefits, 
including funeral allowance, burial plot, and interment 
allowance for the burial of the veteran.  The appellant 
states that he should qualify for such payments because when 
the veteran first became gravely ill, she was supposed to 
have been transferred by ambulance from a nursing home to a 
VA hospital for emergency treatment, but because the VA 
hospital was closed to any admissions during the night, she 
was diverted to another local hospital.  The appellant argues 
that the veteran would have died in a VA hospital had the VA 
emergency room not been closed on the morning that she was 
transferred by ambulance prior to her death, and that he 
should thus qualify for such benefits.

The Board denied the claims in February 2006 finding that 
service connection was not in effect for any disability 
during the veteran's lifetime or at the time of her death and 
the veteran was not receiving pension or compensation 
benefits.  The Board determined that there was no claim or 
claims for compensation or pension pending at the time of 
death that would have resulted in an award of compensation or 
pension and that the veteran did not die while in a VA 
medical center, domiciliary, or nursing home, or at a 
facility under contract with VA, or while traveling under 
proper prior authorization and at VA expense to a specified 
place for the purpose of examination, treatment or care.  The 
Board also found that the veteran was not discharged from 
service due to a disability incurred in or aggravated in the 
line of duty, and she is not buried in a state or national 
cemetery.  

As noted above, the veteran appealed the Board's February 
2006 denial to the Court which remanded the issues back to 
the Board.  The August 2007 Joint Motion indicates that the 
Board failed to provide adequate reasons and bases for its 
decision.  The Joint Motion specifically indicated that the 
Board failed to discuss whether the veteran had prior 
individual authorization to be treated at a private medical 
facility.  This theory of entitlement to reimbursement under 
"individual authorizations" was advanced by the case of 
Cantu v. Principi, 18 Vet. App. 92, 98 (2004).  

The Board finds that additional evidentiary development is 
required prior to readjudicating the claim.

The appellant's claim for compensation centers around 
38 C.F.R. § 3.1600(c) which provides, in pertinent part:  If 
a person dies from non-service connected conditions while 
properly hospitalized by VA, there is payable an allowance . 
. . .  For burial allowance purposes, the term hospitalized 
by VA means admission to a VA facility (as described in 
38 U.S.C. § 1701(3)) for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C. §1710 or 
1711(a); admission (transfer) to a non-VA facility for 
hospital care under the authority of 38 U.S.C. § 1703.  

The Board finds that it is not apparent from the evidence of 
record upon what basis the veteran was seeking treatment from 
VA at the time of her death i.e. under 38 U.S.C. §1710 or 
1711(a) or even if the veteran qualified to receive the 
treatment she was seeking from VA at the time of death.   In 
connection with this finding, the Board notes that, in 
November 2004, the issues on appeal were remanded for 
additional evidentiary development.  The RO/AMC was directed 
to obtain all the veteran's medical and administrative 
records from the VA hospital in Syracuse, New York, as well 
as all the veteran's medical and administrative records from 
the Manlius Home for Adults in Syracuse, New York, and also 
all the veteran's medical and administrative records from 
Crouse Irving Memorial Hospital in Syracuse, New York.  No 
attempts have been made to obtain this evidence. The 
information the Board requires to determine if the veteran 
was qualified to seek the initial treatment at the time of 
her death might be included in this evidence.  

The Board's November 2004 remand also directed that the 
appellant be provided with VCAA notice which takes into 
account all possible grounds of entitlement to each benefit, 
as defined in the applicable statutes and regulations.  The 
notice should describe evidence that could substantiate 
either claim on appeal under any relevant theories of 
entitlement.  A review of the claims file reveals that the 
appellant has not been provided with any notification that he 
may be entitled to payment under the theory of "individual 
authorizations" as set out under Cantu.  The appellant must 
be provided with this notification.  

The appellant's representative has argued that the appellant 
was prejudiced by the failure of VA to inform him of the 
theory of individual authorization.  The appellant's 
representative has also argued that the medical records from 
VA and from the Manlius Home might have disclosed an 
agreement whereby the veteran was transferred and under what 
circumstances the veteran would return to VA hospitalization.  
The representative has argued that the appellant was 
prejudiced by the failure of VA to comply with its remand 
directions from November 2004.  

 In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with additional 
notice concerning the kind of evidence or 
other information that is required to 
substantiate the claims of entitlement to 
a nonservice-connected burial and funeral 
allowance and to a burial plot or 
interment allowance. The notice must 
inform the appellant of the theory of 
recovery under an "individual 
authorization." The notice should 
describe specific evidence that could 
substantiate either claim under any of 
the relevant theories of entitlement.

2.  Obtain and associate with the claims 
file the following evidence to the extent 
possible:

(i)  all of the veteran's medical and 
administrative records from the VA 
hospital in Syracuse, New York where she 
was treated;

(ii)  all of the veteran's medical and 
administrative records from the Manlius 
Home for Adults in Syracuse, New York;

(iii)  all records or other documentation 
that the VA hospital or other VA 
repository has, and any statement needed 
from VA, concerning any contractual, fee-
basis, or other relationship between VA 
and Manlius Home for Adults and whether 
the veteran was cared for there at the 
expense of the United States, to include 
the Department of Veterans Affairs;

(iv)  all of the veteran's medical and 
administrative records from Crouse Irving 
Memorial Hospital in Syracuse, New York;

(v)  all records that the VA hospital or 
other VA repository has, and any 
statement that is needed from VA, 
concerning any contractual, fee-basis, or 
other relationship between VA and Crouse 
Irving Memorial Hospital.

Document in the claims file all attempts 
to secure this evidence, and provide 
appropriate notice to the appellant 
regarding records that could not be 
obtained.

3.  Then, readjudicate the claims of 
entitlement to a nonservice-connected 
burial and funeral allowance and to a 
burial plot or interment allowance.  Make 
a specific determination as to what bases 
of initial entitlement the veteran had to 
seek treatment at the VA facility at the 
time of death.  Readjudicate the claim 
concerning entitlement to a nonservice-
connected burial and funeral allowance 
before the claim concerning entitlement 
to a burial plot or interment allowance. 
Consider all legal grounds of entitlement 
that are relevant to either claim.  
Consider whether there was an individual 
authorization for the veteran's admission 
to the private hospital under the 
provisions of 38 U.S.C.A. § 1703(a)(3), 
by virtue of the fact that the VA 
facility was closed at the time of the 
veteran's admission to the private 
hospital.  See Cantu v. Principi, 18 Vet. 
App. 92 (2004).  If the benefit sought on 
appeal is not granted in full, provide 
the appellant with a supplemental 
statement of the case.  Allow the 
appellant appropriate time in which to 
respond.  Then, if appellate review is 
required, the case should be returned to 
the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

